Citation Nr: 9917866	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to restoration of a 20 percent evaluation 
assigned for hypertension, for the period February 1, 1994, 
to January 12, 1998, to include the issue of entitlement to 
an increased rating for hypertension, currently diagnosed as 
hypertension with cardiomegaly and rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to November 
1991, plus an additional 11 years, 5 months of unconfirmed 
service.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the veteran's service-
connected hypertension disability from 20 percent to 10 
percent by rating decision dated in October 1993.  In a 
decision dated in March 1997, the Board denied restoration of 
a 20 percent rating for hypertension.  

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court) in a case styled [citation redacted].  In response to a Joint 
Motion to Vacate and Remand the Board's Decision and for a 
Stay of the Proceedings (Joint Motion), which essentially 
directed the Board to consider additional diagnostic codes in 
the veteran's restoration claim, the Veterans Claims Court 
vacated the Board's March 21, 1997, decision and remanded the 
case pursuant to 38 U.S.C.A. § 7252(a).  Pursuant to that 
remand, the Board has recharacterized the restoration issue 
to include the issue of an increased rating and the 
consideration additional diagnostic codes.  

The case was remanded by the Board to the RO, by document of 
June 1998.  Requested development has been accomplished and 
the case has been returned to the Board for appellate review.  
While undergoing remand development, the RO raised the rating 
for cardiovascular pathology from 10 percent to 30 percent 
disabling.  As set forth below, the Board concludes that a 30 
percent rating for the entire period is in order.  The Board 
also concludes, as the current increased rating issue was not 
withdrawn, that a current rating in excess of 30 percent is 
not warranted.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Prior to January 12, 1998, the veteran's hypertensive 
heart disease was manifested by few subjective complaints, 
and objective evidence of left ventricular hypertrophy.  
Diastolic blood pressure readings were not predominantly more 
than 110. 

3.  Subsequent to January 12, 1998, the veteran's 
hypertensive heart disease was manifested by subjective 
complaints of tension headaches, and objective X-ray and EKG 
evidence of cardiac enlargement.  Diastolic blood pressure 
readings were not predominantly more than 110. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for hypertension with cardiomegaly have been met for 
the period prior to January 12, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.104, Diagnostic Codes (DCs) 7007, 7101 (1996). 

2.  The criteria for an evaluation of 30 percent, but no 
more, for hypertension with cardiomegaly have been met for 
the period subsequent to January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, DCs 7007, 7101 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. § 
3.105(e), (h) (1998).  In this case, the proposed reduction 
was effectuated in an October 1993 rating decision, effective 
February 1, 1994.  

Rating agencies are directed to handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the recent examination 
is full and complete, including all special examinations 
indicated as a result of general examination and the entire 
case history.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic 
depressive or other psychotic reaction, epilepsy, bronchial 
asthma, gastric or duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344 (1998).

Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1998); see also 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  The provisions above apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  Re-
examinations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (1998).

Further, the Board must consider that in Peyton v. Derwinski, 
1 Vet. App. 282 (1991), the Veterans Claims Court stressed 
that rating reduction cases were not the same as rating 
increase cases.  Similarly, in Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992), the Veterans Claims Court drew a clear 
distinction between increased rating cases and reduction 
cases.  Unquestionably, the standards for an increased rating 
are distinct and separate than those for a reduction.  See 
also Brown v. Brown, 5 Vet. App. 413, 421 (1993) (finding 
that it was error for the Board to apply the increased rating 
standard of 38 C.F.R. § 4.7, which required a finding that 
the "disability picture more nearly approximates" criteria, 
to a reduction case).  Nonetheless, the Board has been 
directed, through a Joint Remand, that the issue on appeal be 
remanded for consideration of all potentially relevant 
diagnostic codes.  Specifically, it has been noted that a 
finding of left ventricular hypertrophy and the diagnostic 
code addressing hypertensive heart disease be considered.  

Historically, the veteran filed his initial claim in December 
1991, to include, among many other things, service connection 
for hypertension.  By rating decision dated in June 1992, the 
RO granted entitlement service connection for hypertension 
and assigned a 20 percent rating under DC 7101 (hypertensive 
vascular disease).  However, it does not appear that the RO 
considered the provisions of DC 7007 (hypertensive heart 
disease).  By rating decision dated in June 1993, the RO 
proposed to reduce the veteran's disability evaluation, which 
was undertaken by rating decision dated in October 1993.  By 
decision dated in March 1997, the Board upheld the reduction 
based on the evidence as it applied to the diagnostic code 
for which the veteran was service-connected (DC 7101).  As 
noted, in December 1997, the Veterans Claims Court vacated 
the Board decision based on a Joint Motion so that the Board 
could consider all potentially relevant diagnostic codes.  In 
June 1998, the Board remanded the issue to the RO for further 
development.  The requested developments have been 
accomplished and the case is now ready for appellate review.

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1998).  
As the instant issue is now characterized to include the 
question of the proper current rating assigned for 
hypertensive heart disease, regulations in effect at the 
appropriate times will be considered.  To that end, and in 
view of the recent guidance, the issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether an 
increased rating is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Finally, given the Board's grant of a 30 
percent schedular evaluation on the issue of the veteran's 
hypertensive heart disease for the entire appeal period, the 
Board finds that the claim of entitlement to restoration of a 
20 percent evaluation assigned for hypertension for the 
period February 1, 1994, to January 12, 1998, is rendered 
moot, as explained in greater detail below.

In a February 1992 VA general medical examination report, the 
veteran reported that he was diagnosed with hypertension in 
1981 and was taking Zestril.  An electrocardiogram (EKG) 
showed left ventricular hypertrophy.  Blood pressures 
(sitting, recumbent, standing, and after exercise) were 
176/100, 174/100, 186/110, 180/100, and 168/120, 
respectively.  The final diagnoses included left ventricular 
hypertrophy secondary to hypertension.  Outpatient treatment 
records revealed blood pressures of 120/84 and 130/80 in July 
1992 and he was being treated with Lisinopril.  In connection 
with a neurological work-up for headaches, he was examined in 
May 1993 by Russell C. Packard, M.D.  At that time, his blood 
pressure was reported as 160/90.  Dr. Packard noted that the 
veteran was being treated for his high blood pressure with 
Lisopril.  After evaluation it was concluded that the veteran 
had probable muscle contraction headaches that were unrelated 
to his hypertension.

In a May 1993 VA hypertension examination report, the veteran 
indicated that he was diagnosed with hypertension in 1982 but 
denied any subjective complaints.  The examiner reported a 
blood pressure of 150/92, right arm, sitting position.  Blood 
pressure readings taken by the nurse were as follows:  
sitting 168/90, lying 142/88, and standing 158/88.  His 
medication had recently been changed from Lisinopril to 
Procardia.  Physical examination revealed that his heart was 
not enlarged and the apex beat was at the midclavicular line.  
An EKG showed normal sinus rhythm with sinus arrhythmia and 
left ventricular hypertrophy.  The final diagnosis was 
hypertension.

The veteran submitted additional outpatient treatment records 
showing that he had undergone serial blood pressure checks.  
On July 27, 1993, his blood pressure was 166/94, 178/110, and 
176/110; on August 2, 1993, it was 158/92 and 172/96; on 
August 3, 1993, it was 166/98 and 166/92; on August 4, 1993, 
it was 152/86, 165/100, and 156/100.  At a follow-up 
appointment on August 5, 1993, his blood pressure was 166/100 
and 162/108.  Additional outpatient treatment records 
associated with the file reveal blood pressures of 150/96 in 
March 1993; 192/118 and 168/101 in March 1993; and 142/72 in 
May 1993.

A treatment letter dated in April 1994 from a doctor in the 
Naval Reserve was submitted by the veteran and considered by 
the RO.  This record reveals that he was medically evaluated 
for symptomatic uncontrolled hypertension as evidenced by 
severe persistent headache in January 1994.  His blood 
pressure at that time was 188/120 and 178/120.  It was noted 
that he did not fulfill the classic criteria for a 
hypertensive emergency nor urgency, but that it was a serious 
condition requiring blood pressure and cardiac monitoring.  
Treatment with Procardia reduced his blood pressure to 151/92 
and 150/80.  He later underwent 24 hour blood pressure 
monitoring which revealed a daytime maximum systolic blood 
pressure of 179 and a diastolic of 119.  His medication was 
adjusted, and in March 1994, his blood pressure was 160/102 
and in April 1994 it was 178/92.  The doctor noted that his 
thyroid function tests were normal, and he had persistent 
trace proteinuria and a mildly elevated creatinine.  His EKG 
reportedly showed voltage criteria for left ventricular 
hypertrophy.  The diagnosis was uncontrolled hypertension 
with evidence of end organ impairment on dual 
antihypertensives.

In a VA hypertensive examination report dated in October 
1998, the veteran related that he developed hypertension in 
1979 and his blood pressure varied between 150-230/90-120, 
with chronic tension headaches.  Medications included 
Dilacor, Inderal, and hydrochlorothiazide.  A 1982 stress 
test was reported to be normal and an EKG showed an enlarged 
heart caused from the hypertension.  Physical examination 
revealed a moderately enlarged heart from hypertension, 
documented since 1982.  The examiner remarked that no further 
testing was necessary as the veteran's condition was stable.  
There was no evidence of arteriosclerotic complications.  A 
chest X-ray revealed mild cardiac enlargement.  The final 
diagnoses were essential hypertension and cardiomegaly 
related to essential hypertension.  

Based on a review of the Veterans Claims Court order, the 
pleadings in this case, and consideration of DC 7007, the 
Board finds that a 30 percent evaluation for the veteran's 
hypertension is warranted for the entire period under appeal.  
Specifically, under the regulations in effect at the time of 
the veteran's initial post-service examination report dated 
in June 1992, a 30 percent evaluation was warranted for 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  
Because the veteran was diagnosed with left ventricular 
hypertrophy and his diastolic blood pressures were sustained 
at 100 or more (as evidenced by readings of 176/100, 174/100, 
186/110, 180/100, and 168/120), the Board finds that DC 7007 
was for application and a 30 percent evaluation should have 
been assigned for the period from December 1, 1991 (the day 
after service separation) to February 1, 1994 (the effective 
date of the reduction).

By rating decision dated in October 1993, the RO reduced the 
veteran's evaluation for hypertension effective February 1, 
1994, based, in part, on a May 1993 VA examination report.  
The Board finds that, although the veteran's diastolic blood 
pressure readings appeared to stabilize after a period of 
time at readings less than 100 diastolic, the May 1993 VA 
examination report continued to indicate left ventricular 
hypertrophy by EKG.  Therefore, based on review of the 
additional criteria as discussed herein, the Board concludes 
that the reduction, although procedurally correct, is not now 
factually proper.  While the blood pressure ratings may have 
supported the reduction, the overall cardiovascular picture 
did not when DC 7007 is utilized.  As noted, the VA 
examination report showed on-going evidence of ventricular 
hypertrophy.  As such, the Board utilizing these additional 
criteria, the Board cannot find that there is any basis in 
which to conclude that the veteran had attained sustained 
material improvement of his hypertensive heart disease under 
the ordinary conditions of life.  This is further supported 
by a letter from a treating Reservist physician indicating 
that the veteran was diagnosed with uncontrolled hypertension 
with blood pressures of 188/120 and 178/120 on two 
medications.  Accordingly, the Board finds that a 30 percent 
evaluation is appropriate for the period from February 1, 
1994 (the initial effective date of the reduction), to 
January 12, 1998 (the date of the new regulations).  The 
grant of a 30 percent evaluation for this period essentially 
rendered the issue of restoration of a 20 percent evaluation 
moot.  Separate ratings are not in order.  38 C.F.R. § 4.14 
(1998).

Next, as noted above, new cardiovascular regulations were 
effective January 12, 1998.  Under the new regulations, a 30 
percent evaluation is warranted for a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or 
X-ray.  Here, the most recent VA examination report dated in 
October 1998 reveals both EKG and X-ray evidence of an 
enlarged heart.  Although his blood pressure was 170/96 at 
the time of the examination, the veteran reported variable 
readings between 150-230/90-120.  Further, his diagnoses 
included essential hypertension and cardiomegaly related to 
essential hypertension.  Accordingly, the Board finds that a 
30 percent evaluation is appropriate under the new 
cardiovascular regulations for the time period since January 
12, 1998.

In addition, the Board concludes that the evidence does not 
warrant a higher than 30 percent evaluation under either the 
old or new criteria.  First, there is no evidence of marked 
enlargement of the heart, the apex beat beyond the 
midclavicular line, or sustained diastolic hypertension of 
120 of more, which would warrant a 60 percent evaluation 
under the old DC 7007.  Specifically, in a May 1993 VA 
examination, the apex beat was at the midclavicular line and 
there was no evidence of heart enlargement at that time, 
although an EKG showed left ventricular hypertrophy.  
Therefore, a greater than 30 percent evaluation is not 
warranted under the old DC 7007.  

Similarly, the veteran is not entitled to a rating in excess 
of 30 percent under the old DC 7101 as the evidence does not 
show diastolic pressures predominantly 120 or more and 
moderately severe symptoms.  Specifically, while there are 
some isolated diastolic readings above 110 of record, and 
even two at 120 during a hypertensive event, the diastolic 
readings are not predominantly greater than 120, and a higher 
rating under the old DC 7101 is not for application.  

Next, a greater than 30 percent evaluation is not warranted 
under the new DC 7007.  Although the veteran has not 
undergone METs or ejection fraction testing, the most recent 
VA examiner concluded that the veteran's condition was stable 
and there was no need for additional cardiovascular testing.  
Accordingly, the Board finds that there is no evidence to 
suggest that the veteran's disability is severe to warrant a 
60 percent evaluation under the new DC 7007.  Finally, as the 
criteria under the new DC 7101 is essentially unchanged from 
the old criteria, the prior discussion regarding predominant 
diastolic pressure readings is applicable.   

The Board has also considered the service representative's 
contention that the case should be remanded for consideration 
of DeLuca.  Although DeLuca was cited the Joint Remand and 
presumably was to be considered under the Veterans Claims 
Court's order, the Board finds that DeLuca is not applicable 
to either the restoration claim, nor the claim for an 
increased rating.  Specifically, in DeLuca, the Veteran's 
Claims Court found inadequate a physical examination that did 
not describe functional loss due to pain.  This line of 
reasoning is simply not relevant to the current claim and 
should not be applied here.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, there is no reason to again remand 
the claim for DeLuca consideration.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the veteran's hypertension, currently 
diagnosed as hypertensive with cardiomegaly, warrants a 30 
percent evaluation, but no more.



ORDER

An evaluation of 30 percent, but not more, for hypertension, 
currently diagnosed as hypertension with cardiomegaly, is 
granted from December 1, 1991 to the current time, subject to 
the law and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

